Title: From Thomas Jefferson to George Jefferson, 12 August 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Monticello Aug. 12. 07.
                        
                        On the 22d. of June I sent by the Schooner Betsy Barrett, from Washington to Richmond 11. packages marked TI.
                            and numbered from 1. to 11.    and on the 21st. of July I sent by Capt Foyles from Washington to Richmond 7. packages marked
                            & numbered from 1. to 7. and 8. boxes containing castings of iron, & other castings not in boxes, with 30. demijohns.
                            of the parcel of June 22. I found No. 11. here on my arrival, & learnt that it had been here some time, which gives me a
                            hope that the whole of that parcel is at Richmond, & I suppose the articles of July 21. must be there some time since.
                            as both cargoes contain many things for our use while here I am in hopes you will be able to find an early conveyance up
                            the river. be so good as to agree with the watermen as for mr Higginbotham always, as he undertakes to look to that kind
                            of business for me, & understands better than I do the holding the watermen to their duty. I salute you with great
                            affection.
                        
                            Th: Jefferson
                            
                        
                    